Name: Council Directive 80/392/EEC of 18 March 1980 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: forestry;  trade;  means of agricultural production;  agricultural activity;  tariff policy;  agricultural policy
 Date Published: 1980-04-17

 Avis juridique important|31980L0392Council Directive 80/392/EEC of 18 March 1980 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 100 , 17/04/1980 P. 0032 - 0034 Greek special edition: Chapter 03 Volume 28 P. 0117 Spanish special edition: Chapter 03 Volume 17 P. 0224 Portuguese special edition Chapter 03 Volume 17 P. 0224 Finnish special edition: Chapter 3 Volume 65 P. 0018 Swedish special edition: Chapter 3 Volume 65 P. 0018 COUNCIL DIRECTIVE of 18 March 1980 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (80/392/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas by its Directive 77/93/EEC (2) the Council laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; Whereas, having regard to developments since the adoption of the said Directive, it should be amended for the reasons given below; Whereas the International Plant Protection Convention of 6 December 1951, despite the recommendations put forward at the United Nations Food and Agricultural Organization (FAO) consultations of 1976 and 1979, has not been amended in such a way as to follow the introduction of the specimen certificates provided for in the Directive ; whereas, therefore, the specimen certificates set out in the current version of the Convention should be allowed for a transitional period; Whereas, in the case of seeds, the measures to ensure compliance with the requirements laid down in the Directive are to be determined at Community level ; whereas the period specified for this purpose has not been sufficient and should therefore be extended; Whereas in the case of importations of plants or plant products from non-member countries the authorities responsible in such countries for issuing certificates should be, in principle, those empowered under the International Plant Protection Convention ; whereas it could be desirable to establish lists of these authorities; Whereas the measures laid down in the Directive in the case of oak wood in the round to protect the Community against the introduction of oak wilt (Ceratocystis fagacearum) into the Community have on the one hand proved insufficient and on the other unnecessarily strict ; whereas, in the interests of effective protection, a basis should be established for the extension of such measures to sawn oak timber ; whereas the Member States should also be given the power to permit, under certain conditions to be determined beforehand at Community level, derogations from the general requirements on oak wilt and similar cases; Whereas it is useful, furthermore, to clarify certain provisions of the Directive; Whereas also the date of the implementation of the Directive by the Member States should be adjusted to take into account existing difficulties, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/93/EEC is hereby amended as follows: 1. Article 2 (2) shall be replaced by the following: "2. This Directive, save where it expressly provides otherwise, concerns wood only in so far as it retains all or part of its natural round surface, with or without bark."; 2. the following sentence shall be added to Article 5 (1): "The plant products listed in Annex IV, Part A (1) to (5) may not be introduced into their territory unless accompanied by an official certificate stating the country in which these products originate."; 3. in Article 5 (2), (c) shall be deleted; (1)OJ No C 289, 19.11.1979, p. 42. (2)OJ No L 26, 31.1.1977, p. 20. 4. in Article 6 (3) of the Danish version the word "indfÃ ¸res" shall be replaced by "fÃ ¸res ind"; 5. in Article 7 (1), first sentence, "(1) and (2)" shall be added after the words "in Article 6"; 6. the following subparagraph shall be added to Article 7 (1): "By way of derogation from the first subparagraph, the phytosanitary certificate shall, for a transitional period, be in accordance with the specimen set out in the Annex to the International Plant Protection Convention of 6 December 1951 in its original version. The date of expiry of the abovementioned period shall be fixed in accordance with the procedure laid down in Article 16."; 7. in Article 7 (3) the words "by 31 December 1980 at the latest" shall be substituted for the words "before expiry of the period referred to in Article 20 (1) (b)."; 8. the following subparagraph shall be added to Article 8 (2): "Remaining stocks of certificates in accordance with a specimen used previously for re-forwarding may be used until 31 December 1980."; 9. Article 9 (1) shall be replaced by the following: "1. Without prejudice to Articles 7 and 8, Member States shall lay down that the plants, plant products and other objects which originate in a Member State or in a non-member country and are listed in Annex IV, Part A, except those in 1, 3 (b), 4 (b), 5 and 6 shall not be introduced into another Member State unless accompanied by an official phytosanitary certificate in accordance with the specimen in Annex VIII, Part A, issued in the country in which they originate, or by a certified copy of that certificate."; 10. in Article 10 (1) of the Danish version the word "indfÃ ¸res" shall be replaced by "fÃ ¸res ind"; 11. in Article 11 (1) (a) of the Danish version the words "certifikater forelaegges" shall be replaced by "certifikater ikke forelaegges"; 12. in the last sentence of Article 11 (3) of the Danish version the word "indfÃ ¸rslerne" shall be replaced by "sendingerne"; 13. the words preceding the indents in Article 12 (1) (a) shall be replaced by the following: "(a) that these plants, plant products and other objects and their packaging shall be meticulously inspected on an official basis, either in their entirety or by representative sample, and that, if necessary, the vehicles transporting them shall also be inspected meticulously on an official basis in order to make sure as far as can be determined:"; 14. the following sentences shall be added to Article 12 (1) (b): "The certificates shall be issued by authorities empowered for this purpose under the International Plant Protection Convention, or, in the case of non-contracting countries, on the basis of laws or regulations of the country. In accordance with the procedure laid down in Article 16, lists of the authorities empowered by the various non-member countries to issue certificates may be established."; 15. in Article 12 (4) of the Danish version the word "indfÃ ¸rsler" shall be replaced by "sendinger"; 16. in Article 14 (1) (a) (iv) the words "from Articles 5 to 10 and 12 in the case of:" shall be substituted for "from Articles 5, 10 and 12 in the case of:"; 17. Article 14 (1) (c) (ii) of the Dutch version shall be replaced by the following text: "(ii) van artikel 5, lid 1, en van artikel 12, lid 1, sub a), derde streepje, voor wat de in bijlage IV, deel A, punten 1 en 5, bedoelde eis betreft,"; 18. Article 14 (3) shall be replaced by the following: "3. In accordance with the procedure laid down in Article 16, Member States may be authorized on request to provide for derogations, in so far as such derogations are not yet allowed under paragraph 1: - from Article 4 (1) with regard to Annex III, Part A.9 and from Article 5 (1) and the third indent of Article 12 (1) (a) with regard to Annex IV Part A24a, for trial or scientific purposes and for work on varietal selection, - from Article 4 (1) with regard to Annex III, Part A.1 to 8 and 10 and from Article 5 (1) and the third indent of Article 12 (1) (a) with regard to the requirements referred to in Annex IV, Part A. 2, 3 and 4, provided that it is established that the risk of spreading harmful organisms is obviated by one or more of the following factors: - the origin of the plants or plant products, - appropriate treatment, - special precautions for the use of the plants or plant products."; 19. in Article 14 (4) of the Danish version the words "tilfaelde, dersom" should be replaced by "tilfaelde af, at"; 20. in Article 19 (a) of the Danish version the words "pÃ ¥ friske partier frugt" shall be replaced by "pÃ ¥ partier af frisk frugt"; 21. Article 20 (1) shall be replaced by the following: "1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply: (a) with the restrictions laid down in Article 11 (3) within a period of four years from the notification of this Directive; (b) with the other provisions of this Directive by 1 May 1980 at the latest."; 22. Article 20 (2) shall become Article 20 (3) and the following paragraph shall be inserted: "2. In accordance with the procedure laid down in Article 16, Member States may be authorized, on request, to comply with certain of the provisions of this Directive by a date later than that referred to in (b) of paragraph 1 above, but not later than 1 January 1981.". Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 May 1980 at the latest. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 March 1980. For the Council The President A. RUFFINI